Order denying plaintiff’s motion for counsel fee on appeal from the order granting temporary alimony and counsel fees reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted, without costs, to the extent of allowing a counsel fee of $250. The plaintiff wife was entitled to be put in funds to protect her rights on an appeal prosecuted by the defendant from an order granting her alimony and counsel fee. It may not be said that her endeavor *783to sustain that order was without merit. (Fox v. Fox, 263 N. Y. 68; Tibbetts v. Tibbetts, 230 App. Div. 66.) Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.